Citation Nr: 0118643	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-04 734	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.  He died in July 1975.  The appellant is his widow.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Waco, Texas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the benefit sought.

The appellant testified at a personal hearing held by the 
Hearing Officer at the local VARO in October 1994.  A copy of 
the transcript of that hearing has been associated with the 
claims folder.

The Board remanded this case to the RO for additional 
evidentiary development in February 1997.  Following 
compliance, the RO confirmed and continued the denial of the 
benefit sought in an August 2000 supplemental statement of 
the case.  The case has now been returned to the Board for 
additional consideration and disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VARO.

2.  The preponderance of the evidence demonstrates that the 
veteran's death was a result of testicular cancer, which was 
not present in service, could not be presumed to have been 
incurred therein and was not related to any claimed exposure 
to herbicides in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are not met. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service department records show the veteran served in the 
Republic of Vietnam from December 4, 1969 to November 9, 
1970.  His primary military occupational specialty during 
that time was that of a Cook.  Service medical records are 
negative for treatment or diagnosis related to Agent Orange 
exposure.  There were no findings of cancer in the service 
medical records.  

An April 1975 VA Medical Certificate indicates that the 
veteran was seen with metastatic tumors in his lungs and neck 
from either the kidneys or the testicles.

A Texas Certificate of Death shows that the veteran died on 
July [redacted], 1975.  The cause of the veteran's death was listed 
as cancer of the testicle.  The death certificate did not 
list any other significant conditions contributing to death 
but not resulting in the underlying cause.  The veteran was 
an inpatient at Providence Memorial Hospital at the time of 
his death.  No autopsy was performed.

Terminal hospital records from Providence Memorial Hospital 
indicate that the veteran was hospitalized for shortness of 
breath on July 2, 1975.  He had been previously diagnosed 
with metastatic choriocarcinoma to the retroperitoneal lymph 
nodes, left supraclavicular lymph nodes and lungs bilaterally 
since March 1975.  During the hospital course, it was 
determined that the veteran had bilateral pneumonitis.  The 
veteran's condition deteriorated.  The terminal hospital 
report reflects that his death was due to extensive 
metastases from choriocarcinoma of the testicle, metastatic 
to the lungs and lymph nodes.  In addition, he had an 
overlying pulmonary infection which failed to respond to 
appropriate treatment.

During his lifetime, the veteran was service connected for 
residuals of a fracture of the right 5th metacarpal with an 
evaluation of zero percent.

The appellant and her daughter presented at a personal 
hearing held by the Hearing Officer at the local VARO in 
October 1994.  Although both parties were sworn in, it is 
observed that only the appellant presented pertinent 
testimony.  She contended that the veteran's death was 
proximately due to exposure to herbicides, to include Agent 
Orange.  She further expressed a belief that the cancer which 
caused the veteran's death originated in the lung rather than 
his testicle.  She noted that the veteran was doing well 
until March 1975, at which time he developed breathing 
difficulties and weight loss.  She noted that he also had a 
lump on the left side of his neck, which was extracted by 
R.E. Thomason.  She stated that she was not aware of any 
problems with his testicles.

In February 1997, the Board remanded this case to the VARO 
for purposes of obtaining records from a Dr. R. Thomason.  On 
remand, it was clarified that the medical provider in 
question was actually R.E. Thomason Hospital.

In April 1997, the corporation which handles the release for 
information for R.E. Thomason Hospital indicated that the 
records requested by the RO were no longer available.  It was 
noted that treatment dated before 1987 is no longer available 
due to the fact that the statute of limitations for 
maintaining medical records is only a period of ten (10) 
years after the date of treatment.
Analysis

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information necessary to substantiate a 
claim for VA benefits.  

The Board is cognizant of the fact that the RO has not 
considered this claim in light of the new law.  Nonetheless, 
the Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the duty to 
assist has been met.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).

The record shows that the veteran was notified in a July 1994 
rating decision that there was no evidence showing that the 
fatal testicular cancer was related to service on a direct or 
presumptive basis.  In a subsequent hearing officer decision 
and November 1994 statement of the case, the appellant was 
informed that, there has not been a positive association 
established between the exposure to herbicides and the 
subsequent development of cancer of the testicle, and the 
evidence did not present any findings which could show cancer 
of the testicle was incurred in service.  Likewise, in the 
supplemental statement of the case, the appellant was 
informed that the competent evidence submitted in connection 
with the current claim did not establish that lung cancer was 
primary and that it could not be presumed to have been 
related to Agent Orange exposure in service.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and letters sent to the appellant, informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 
In its February 1997 Remand, the Board identified evidence 
from a medical facility that had not been obtained.  The RO's 
attempt to obtain these records was unsuccessful, as that 
facility purged old records.  The appellant has not 
identified any other pertinent records that have not been 
obtained.  Consequently, the Board finds that VA has 
satisfied its duties to notify and to assist the appellant in 
this case.

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2000).  Malignant tumors are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2000).

The appellant contends that a service-connected disability is 
the principal or contributory cause of the veteran's death 
and that service connection for the cause of the veteran's 
death is warranted.  The appellant specifically contends that 
lung cancer was the cause of the veteran's death and is the 
result of exposure to Agent Orange while in service.  After a 
review of the record, the Board finds that the appellant's 
contentions are not supported by the evidence, and her claim 
is denied.

The evidence shows that the veteran died in July 1975.  The 
death certificate lists the cause of death as cancer of the 
testicle.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had cancer during service, or 
whether a malignant tumor manifested to a compensable degree 
within one year following the veteran's separation from 
service; or (2) whether his terminal cancer is etiologically 
related to his service, is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or is the result of exposure to Agent Orange in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of cancer 
while on active duty.  There is no medical evidence of record 
dated within one year following the veteran's separation from 
service which shows that a malignant tumor had manifested.

The earliest evidence of record which shows cancer is dated 
in April 1975.  The July 1975, death certificate lists the 
cause of death as cancer of the testicle.

The Board finds that the competent evidence of record does 
not show that the testicular cancer which was the cause of 
the veteran's death was incurred in or aggravated by service, 
that a malignant tumor manifested to a compensable degree 
within one year following the veteran's separation from 
active service, or that the testicular cancer is 
etiologically related to the veteran's service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include exposure to 
Agent Orange.  The competent medical evidence first shows 
that the veteran had cancer more than 4 years following the 
veteran's separation from service.  There is no medical 
evidence of record which attributes the cancer to the 
veteran's service, shows that cancer began in the veteran's 
service, shows that a malignant tumor manifested to a 
compensable degree within one year following the veteran's 
separation from service, or shows that the testicular cancer 
is the result of exposure to Agent Orange.  Therefore, the 
Board finds that testicular cancer cannot be considered a 
service- connected disability.

Despite contentions to the contrary, there is no suggestion 
in the competent evidence of record that the veteran had 
primary lung cancer.  The clinical evidence reflects that the 
cancer to the neck, lymph nodes and lungs metastasized from 
the testicle, which was the primary site.  As the testicular 
cancer which was the cause of the veteran's death is not 
shown to be a service-connected disability, and there is no 
evidence of record showing that the veteran's service-
connected fracture of the right fifth metacarpal was in any 
way related to his death, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.

The appellant contends that the cancer which was the cause of 
the veteran's death was the result of exposure to Agent 
Orange while the veteran was in service.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 C.F.R. § 3.309(e) (2000). The regulations do not 
provide for presumptive service connection for testicular 
cancer, which was the cause of the veteran's death.

The governing regulations provide that a veteran who served 
on active service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The Board concedes that the veteran had almost one year of 
service in the Republic of Vietnam during his service from 
December 1969 to November 1970.  However, exposure to Agent 
Orange may not be presumed because testicular cancer is not a 
disability for which presumptive service connection based 
upon exposure to Agent Orange may be granted.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  See also McCartt v. West, 12 Vet. 
App. 164 (1999) (both service in the Republic of Vietnam and 
the establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999) (emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence is required to 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

However, there is no competent medical evidence of record 
which shows that the testicular cancer which is the cause of 
the veteran's death was the result of exposure to Agent 
Orange.

The Board finds that testicular cancer is not shown to have 
originated in service, to be proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or to be the result of exposure to Agent Orange.  
There is no medical evidence of record establishing that the 
veteran had primary lung cancer or linking testicular cancer 
to the claimed exposure to Agent Orange in service.  No 
malignant tumors are shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service.  There is no evidence of record 
which shows that the veteran's service-connected fracture of 
the right fifth metacarpal was a principal or contributory 
cause of the veteran's death.  Thus, the Board finds that the 
evidence does not show that a service- connected disability 
is a principal or contributory cause of the veteran's death.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for the cause of the 
veteran's death are not met.  The appellant's claim is denied 
because the preponderance of the evidence is against her 
claim.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2000).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

